COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 STATE OF TEXAS,                                                No. 08-12-00311-CR
                                                '
                  State,                                          Appeal from the
                                                '
 v.                                                          County Court at Law No 7
                                                '
 ARTURO GONZALEZ,                                            of El Paso County, Texas
                                                '
                  Appellee.                     '               (TC# 20120C07213)



                                           ORDER

       The Court GRANTS the State=s third motion for extension of time to file brief until

April 18, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State=s Attorney, prepare

the State=s brief and forward the same to this Court on or before April 18, 2013.

       IT IS SO ORDERED this 13th day of March, 2013.




                                                     PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.